Title: To Thomas Jefferson from William Lee, 8 August 1803
From: Lee, William
To: Jefferson, Thomas


          
            
              Sir
            
            American Consulate Bordeaux Aug. 8. 1803
          
          The feeble state of my health will but just permit me to acknowledge the rect. of the letter you did me the honor to write me under date of the 14 June enclosing a bill on V Dupont de Nemours & Co. Being at this moment on my departure for the waters of the Pyrenees to avoid the distressing heat of this month I have taken the liberty to hand your order to my worthy and respectable partner Mr. Perrot to whom I have given a very particular charge respecting the wines and I feel persuaded he will do his best endeavours to meet your approbation.
          It would have given me peculiar to have fulfilled this order myself but such Sir has been my weak state for six weeks past that it is with difficulty I have been able to get through the duties of my office.—
          
          With great respect I have the honor to remain your obedient servant.
          
            
              William Lee
            
          
        